EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims,
Cancel claims 1-10, 18, and 20-28.
Claim 29, lines 4 and 6, remove “-type” after “Gakushin”
Claim 33, lines 4 and 6, remove “-type” after “Gakushin”.

Note: Claim 19 has been rejoined.

Authorization for this examiner’s amendment was given in a telephone interview with Brad Y. Chin on 25 Jan. 2022
.

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Yoneyama et al. (US Patent Application 2007/0231566 A1, published 04 Oct. 2007, hereinafter Yoneyama), Nakanishi et al. (JP H04/19142 A, published 23 Jan. 1992, hereinafter Nakanishi), Artham and Doble (“Biodegradation of aliphatic and aromatic polycarbonates,” Macro.BioSci., Vol. 8, pp. 14-24, published 2008, hereinafter Artham), and Takada et al. (US Patent Application 2006/0134400 A1, published 22 Jun. 2006, hereinafter Takada). 

Yoneyama et al. (US Patent Application 2007/0231566 A1, published 04 Oct. 2007, hereinafter Yoneyama) teaches an optical film comprising a support, a hard coat layer, and an overcoat layer (Abstract).  The support can be a transparent resin film (paragraph 0288).  The hard coat layer (second hard coat layer) and the overcoat layer (first hard coat layer) comprise (meth)acrylate monomers with at least two polymerizable groups (polyfunctional) (paragraphs 0051-0053).  An organosilane compound (silane coupling agent), is present in the amount of 0.1 to 50 mass% of the total solids content of the layer (paragraphs 0189-0191 and 0216), and an anti-fouling, water resistance improver (water repellant) is present in the amount of 0.01 to 20 mass% of the total contents of the layer (paragraphs 0217-0237).  The overcoat layer (first hard coat layer) is not required to comprise inorganic particles (paragraph 0135) nor additional 
In the overcoat layer (first hard coat layer), the organosilane compound (silane coupling agent) is present in the amount of 0.1 (0.1*100/(100-0.1-0.01)) to 100 parts (50*100/(100-50-0.01)) per 100 parts polyfunctional (meth)acrylate, and the water resistance improver (water repellant) is present in the amount of 0.01 (0.01*100/(100-0.1-0.01)) to 25.0 parts (20*100/(100-0.1-20)) per 100 parts polyfunctional (meth)acrylate.
In the hard coat layer (second hard coat layer), the organosilane compound (silane coupling agent) is present in the amount of 0.10 (0.1*100/(100-0.1-0.01-1)) to 102 parts (50*100/(100-50-0.01-1)) per 100 parts polyfunctional (meth)acrylate, the water resistance improver (water repellant) is present in the amount of 0.01 (0.01*100/(100-0.1-0.01-1)) to 25.3 parts (20*100/(100-0.1-20-1)) per 100 parts polyfunctional (meth)acrylate, and the inorganic fine particles are present in the amount of 1.0 (1*100/(100-0.1-0.01-1)) to 234 parts (70*100/(100-0.1-0.01-70)) per 100 parts polyfunctional (meth)acrylate.  These amounts overlap with the claimed compositions of the first and second hard coat layers.
The optical film can be adhered to a polarizer via a support film (paragraph 479), and the polarizer is between protective films, wherein at least one of the protective films is the optical film of Yoneyama (paragraph 0032).  Thus, the polarizer plate taught by Yoneyama has a central transparent resin film layer comprising a polarizer sandwiched between two supports with a hard coat layer and an overcoat layer on each support.  
It is the examiner’s position that a polarizer sandwiched between two supports corresponds to the claimed transparent resin film of the claimed invention, since the 
Thus, the (multilayer) transparent resin film layer is the only layer present between the hard coat layer (second hard coat layer) and the hard coat layer (third hard coat layer) on the opposite side of the polarizer.
Yoneyama does not teach an embodiment for his optical film-polarizer laminate in which one side of the laminate has only one hard coat layer.

Nakanishi et al. (JP H04/19142 A, published 23 Jan. 1992, hereinafter Nakanishi) teaches that a polycarbonate sheet with a methyl methacrylate/glutaric imide copolymer (methacrylimide resin) layer on each side provides a sheet that has better scratch resistance, weatherabilty to UV, and chemical resistance without impairing optical characteristics than using a polycarbonate sheet alone (Abstract and page 1 of Description, both paragraphs).
Nakanishi does not teach an embodiment for his polycarbonate sheet in which one side has two hard coat layers and the other side has one hard coat layer.

Artham and Doble (“Biodegradation of aliphatic and aromatic polycarbonates,” Macro.BioSci., Vol. 8, pp. 14-24, published 2008, hereinafter Artham) teaches that aromatic polycarbonates are widely regarded for their optical clarity (page 16, 1.2 Aromatic PCs section, 2nd column, 1st paragraph).
Artham does not teach a laminate with hard coat layers.


Takada does not teach a laminate with one side having two hard coat layers and the other side has a single hard coat layer.

Claims 11, 13, 15-17, 29-34, 36 and 38 are allowable.  Claim 19, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention: a hard coat laminated film and an image display device, as set forth in the Office action mailed on 05 Jul. 2018, is hereby withdrawn and claim 19 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Given that claim 19 include all the limitations of allowable claim 11, it is noted that present claim 19 is allowable over the prior art of Yoneyama, Nakanishi, Artham, and Takada for the same reasons set forth above.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787